Citation Nr: 0733982	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of Department of 
Veterans Affairs (VA) improved death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  He died in August 1993.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran died in August 1993.

2.  The appellant's claim for improved death pension benefits 
was received in February 2005.  

3.  The maximum countable income a surviving spouse alone 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is 
$7,329 (effective December 1, 2006).

4.  The appellant's countable income did not fall below 
$7,329 for any year since she filed her claim for death 
pension benefits.


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, her claim for benefits, various Social Security 
records, and a financial status report.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The appellant (the widow of the veteran), seeks improved 
death pension benefits.  In that regard, improved death 
pension pursuant to Public Law 95-588 is a monthly benefit 
payable by VA to a surviving spouse and children of the 
veteran.  Specifically, the law provides that the Secretary 
shall pay to the surviving spouse of each veteran who served 
for ninety (90) days or more during a period of war, or who 
at the time of death was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by law and reduced 
by the surviving spouse's annual income.  38 U.S.C.A. 
§§ 101(12), 1521(j), 1541(a) (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23(2007).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 38 U.S.C.A. § 1503, 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.24(2007).  In determining 
annual income, all payments of any kind or from any source 
(including salary, retirement, annuity payments, or similar 
income which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 
38 C.F.R. § 2.71(a)(2007).  Social Security benefits are not 
specifically excluded under 38 C.F.R. § 3.272 (2007).  Such 
income is therefore included as countable income.  Medical 
expenses (including insurance premiums) in excess of 5 
percent of the maximum income rate allowable which had been 
paid may be excluded from an individual's income for the same 
12-month annualization period, to the extent they were paid.  
38 C.F.R. § 3.272 (g)(2)(iii) (2007).  The specific 
exclusions from countable income also include unreimbursed 
expenses of a veteran's last illness, burial, and just debts.  
Burial expenses paid by a surviving spouse during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  However, any such expenses paid subsequent to 
death but prior to date of entitlement (i.e., the effective 
date) are not deductible.  38 C.F.R. § 3.272 (2007).

The rates of death pension benefits are published in tabular 
form in Appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations, 38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:  

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6,814.  See M21-1, 
Part I, Appendix B.

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7,094.  See M21-1, 
Part I, Appendix B.

Effective December 1, 2006, the maximum allowable rate for a 
surviving spouse with no children is $7,329.  See M21-1, Part 
I, Appendix B.

In the present case, the veteran died on August [redacted], 1993.  In 
February 2005, there was received the appellant's VA Form 21-
534 (Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child), wherein she identified herself as the veteran's 
surviving spouse.  The appellant did not report that she had 
any dependent children.  

In a Financial Status Report received in February 2005, the 
appellant indicated that her monthly gross salary was $480.  
Additional evidence of record was to the effect that, 
beginning in December 2004, the appellant received $643.20 in 
monthly Social Security Benefits.  Also noted was a monthly 
Medicare premium of $78.20.  Her gross annual income was 
reported to be $13,478.

In May 2005, the RO determined that the appellant's annual 
income exceeded the maximum income ($6,814 effective December 
2004) allowed by law for receiving improved death pension 
benefits.

Since May 2005, the appellant has reported no change in her 
countable income status.  

In the case at hand, it is not disputed that as of February 
2005, the appellant was in receipt of earned income in the 
amount of $13,478 annually.  All of this income is countable 
income under the Improved Pension Program.  While it is true 
that the appellant's yearly Medicare premium expense totaled 
$938, that expense still does not reduce the appellant's 
income to the point that she is entitled to death pension 
benefits.  More specifically, the most income a surviving 
spouse (without dependent children) could have in any year 
during the appellate period and still be entitled to receive 
death pension payments is $7,329.  The record shows (and the 
appellant does not dispute) that in every year under 
consideration, i.e., from when she filed her claim through 
2007, her income, less permitted exclusions, exceeded that 
amount.  

The Board realizes that the appellant's income from all 
sources may well fall short of providing for all her needs.  
However, the Board is bound by the noted income limitations, 
which have the force of regulation, and has no authority to 
disregard them.  Furthermore, the Board lacks the legal 
authority to grant the benefit she seeks.  The law is 
dispositive, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this determination, the Board notes that the 
appellant is free to reapply for death pension benefits at 
any future time, in particular, if her countable income 
changes.  However, in support of any new claim, she must 
again accurately report her current income and any deductible 
expenses.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  a veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant  before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of March 2005, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to establish her claim for death 
pension benefits, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's original claim, as well as various Social 
Security records, and a Financial Status Report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In any event, it is also noted 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).





ORDER

The appellant's countable income exceeds income limitations 
for entitlement to payment of VA improved death pension 
benefits; the appeal is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


